DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Abstract is objected to because it contains language in the alternative. The phrase, “[a]n inter prediction method is provided, […],” is requiring the reader to go into the specification for further detail. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2017/164441 A1) (hereinafter Park) in view of Zhang et al. (WO 2016/184261 A1) (hereinafter Zhang).

Regarding claim 1, Park discloses a video codec device, comprising:
a memory containing instructions [Paragraph [236], Memory stores module containing processes that perform above functions]; and
a processor in communication with the memory and upon execution of the instructions [Paragraph [236], Processor executes modules stored in memory], is configured to perform the operations of:
determining that a prediction mode of a to-be-processed picture block is not an affine motion model-based merge mode [Paragraph [82], when the Advanced Motion Vector Prediction (AMVP) mode is applied, the encoding apparatus and the decoding apparatus use a motion vector of a reconstructed spatial neighboring block and/or a motion vector corresponding to a col block which is a temporal neighboring block, to obtain a motion vector];
obtaining control point motion vectors of the to-be-processed picture block [Paragraph [96]-[228], Predict image based on control point, and derive a motion vector for at least one control point];
deriving a motion vector of each motion compensation unit in the to-be-processed picture block based on the control point motion vectors of the to-be-processed picture block [Paragraph [102]-[116], in order to improve the complexity of the motion compensation process due to the derivation of the motion vector in units of pixels, it is possible to limit the number of motion vectors in units of subblocks within the prediction block. A motion vector may be derived, and various methods for deriving a motion vector representing each subblock may be applied]; and
obtaining a reconstructed block of the to-be-processed picture block based on the motion vector of each motion compensation unit in the to-be-processed picture block [Paragraph [60]-[64], [81]-[92] & [159], Reconstructed samples and blocks generated based on motion vectors of control points].
However, Park does not explicitly disclose wherein the control point motion vectors meet preset first motion vector resolution and/or first motion vector bit depth.
Zhang teaches wherein the control point motion vectors meet preset first motion vector resolution and/or first motion vector bit depth [Paragraph [0122]-[0126] & [0188]-[0194], determining motion vector precision at preset values, for example ½, ¼, 1/8, etc.].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video codec device disclosed by Park to integrate and implement the motion vector precision determinant in Zhang as above, for to avoid higher encoding and encoding complexity that can cause reduction in encoding and decoding performance (Zhang, Paragraph [0006]).

Regarding claim 12, Park and Zhang disclose the device according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park discloses wherein the obtaining a reconstructed block of the to-be-processed picture block based on the motion vector of each motion compensation unit [Paragraph [60]-[64], [81]-[92] & [159], Reconstructed samples and blocks generated based on motion vectors of control points] comprises:
performing motion compensation based on the motion vector of each motion compensation unit, to obtain a prediction block of the to-be-processed picture block [Paragraph [159]-[173], Generating prediction samples as prediction block for current block as to-be-processed picture block based on derived motion vector]; and
obtaining the reconstructed block of the to-be-processed picture block based on the prediction block and the motion vector of each motion compensation unit [Paragraph [159]-[173] & [191]-[194], reconstructed sample generated based on the basis of prediction samples and derived motion vector].

Regarding claim 26, method claim 26 corresponds to device claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2017/164441 A1) (hereinafter Park) and Zhang et al. (WO 2016/184261 A1) (hereinafter Zhang) in view of Laroche et al. (US 2015/0264390 A1) (hereinafter Laroche).

Regarding claim 7, Park and Zhang disclose the device according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches wherein the method further comprises:
processing motion vector resolution of the motion compensation unit to meet preset second motion vector resolution, and/or processing motion vector bit depth of the motion compensation unit to meet preset second motion vector bit depth [Paragraph [0122]-[0126] & [0188]-[0194], determining motion vector precision at preset values, for example ½, ¼, 1/8, etc.].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video codec device disclosed by Park to integrate and implement the motion vector precision determinant in Zhang as above, for to avoid higher encoding and encoding complexity that can cause reduction in encoding and decoding performance (Zhang, Paragraph [0006]).
However, Park and Zhang do not explicitly disclose storing a processed motion vector of the motion compensation unit.
Laroche teaches storing a processed motion vector of the motion compensation unit [Paragraph [0234]-[0236], [0278] & [0386], best determined motion vectors for sub-pel resolution are stored for L0 and for L1].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video codec device disclosed by Park to integrate and implement the motion vector resolution adjustment features in Laroche as above, for coding efficiency improvement while decreasing required bandwidth and improving visual quality (Laroche, Paragraph [0006] & [0386]).

Claims 13, 20, 25 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2017/164441 A1) (hereinafter Park) in view of Laroche et al. (US 2015/0264390 A1) (hereinafter Laroche).

Regarding claim 13, Park discloses a video codec device, comprising:
a memory containing instructions [Paragraph [236], Memory stores module containing processes that perform above functions]; and
a processor in communication with the memory and upon execution of the instructions [Paragraph [236], Processor executes modules stored in memory], is configured to perform the operations of:
determining that a prediction mode of a to-be-processed picture block is an affine motion model-based merge prediction mode [Paragraph [81], when the merge mode is applied, the encoding apparatus and the decoding apparatus may generate a merge candidate list. In the merge mode, a motion vector of a candidate block selected from the merge candidate list is used as a motion vector of the current block];
obtaining control point motion vectors of the to-be-processed picture block [Paragraph [96]-[228], Predict image based on control point, and derive a motion vector for at least one control point];
deriving a motion vector of each motion compensation unit in the to-be-processed picture block based on adjusted control point motion vectors [Paragraph [102]-[116], in order to improve the complexity of the motion compensation process due to the derivation of the motion vector in units of pixels, it is possible to limit the number of motion vectors in units of subblocks within the prediction block. A motion vector may be derived, and various methods for deriving a motion vector representing each subblock may be applied]; and
obtaining a reconstructed block of the to-be-processed picture block based on the motion vector of each motion compensation unit [Paragraph [60]-[64], [81]-[92] & [159], Reconstructed samples and blocks generated based on motion vectors of control points].
However, Park does not explicitly disclose adjusting the control point motion vectors to meet preset first motion vector resolution and/or first motion vector bit depth.
Laroche teaches adjusting the control point motion vectors to meet preset first motion vector resolution and/or first motion vector bit depth [Paragraph [0234]-[0236] & [0386], The use of the adaptive motion vector resolution flag adaptively changes motion vector resolution accordingly with content. It is observed that the use of the adaptive motion vector resolution for Merge mode has small impact on the coding efficiency].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video codec device disclosed by Park to integrate and implement the motion vector resolution adjustment features in Laroche as above, for coding efficiency improvement while decreasing required bandwidth and improving visual quality (Laroche, Paragraph [0006] & [0386]).

Regarding claim 20, Park and Laroche disclose the device according to claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Laroche teaches wherein the method further comprises:
processing motion vector resolution of the motion compensation unit to meet preset second motion vector resolution, and/or processing motion vector bit depth of the motion compensation unit to meet preset second motion vector bit depth [Paragraph [0234]-[0236] & [0386], Adaptively changing motion vector resolution to another resolution, selecting from quarter pel and full pel]; and
storing a processed motion vector of the motion compensation unit [Paragraph [0234]-[0236], [0278] & [0386], best determined motion vectors for sub-pel resolution are stored for L0 and for L1].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video codec device disclosed by Park to integrate and implement the motion vector resolution adjustment features in Laroche as above, for coding efficiency improvement while decreasing required bandwidth and improving visual quality (Laroche, Paragraph [0006] & [0386]).

Regarding claim 25, Park and Laroche disclose the device according to claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park discloses wherein the obtaining a reconstructed block of the to-be-processed picture block based on the motion vector of each motion compensation unit [Paragraph [60]-[64], [81]-[92] & [159], Reconstructed samples and blocks generated based on motion vectors of control points] comprises:
performing motion compensation based on the motion vector of each motion compensation unit, to obtain a prediction block of the to-be-processed picture block [Paragraph [159]-[173], Generating prediction samples as prediction block for current block as to-be-processed picture block based on derived motion vector]; and
obtaining the reconstructed block of the to-be-processed picture block based on the prediction block and the motion vector of each motion compensation unit [Paragraph [159]-[173] & [191]-[194], reconstructed sample generated based on the basis of prediction samples and derived motion vector].

Regarding claim 27, method claim 27 corresponds to device claim 13, and therefore is also rejected for the same reasons of obviousness as listed above.

Allowable Subject Matter
Claims 2-6, 8-11, 14-19 & 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6, 8-11, 14-19 & 21-24 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487